Citation Nr: 1826409	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected right and left knee disabilities.

2. Entitlement to service connection for a left hip condition, to include as secondary to service-connected right and left knee disabilities.

3. Entitlement to service connection for a right hip condition, to include as secondary to service-connected right and left knee disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1971 to May 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in December 2017, but failed to appear.  A request for postponement was not received; thus, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2017).

The Board notes that the Veteran previously filed a claim of entitlement to service connection for degenerative disc disease of the lumbar spine (formerly claimed as low back pain) which was denied in a June 2009 rating decision.  Although he did not express disagreement with the June 2009 rating decision, in July 2009 the Veteran submitted VA medical records in which a clinician noted that there is a high probability that the disease and poor posture in the Veteran's knees could have affected his back.  The Board finds, therefore, that new and material evidence regarding the claimed disability was received within one year of the June 2009 determination, and thus, that rating decision did not become final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.201 (2017).

The Board also notes that the Veteran previously filed claims for entitlement to service connection for a left hip condition and entitlement to service connection for a right hip condition (formerly claimed as avascular necrosis, bilateral hips) which were denied in a May 2005 rating decision.  The Veteran was notified of that denial in June 2005 and, as the Veteran neither appealed nor submitted additional evidence within one year of the decision, it became final.  Pursuant to 38 C.F.R. § 3.156, a claimant may reopen a finally-adjudicated claim by submitting new and material evidence.  The Board finds that such evidence has been received and it will reopen the pending claims for service connection.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran is seeking service connection for degenerative disc disease of the lumbar spine, service connection for a left hip condition, and service connection for a right hip condition which he contends are related to an injury he sustained in service.  Specifically, he asserts that he injured his back and hips when a hydraulic oil drum rolled over him.  Alternately, the Veteran contends that he has degenerative disc disease of the lumbar spine, a left hip condition, and a right hip condition secondary to his service-connected right and left knee disabilities.

In addressing the claim for service connection for degenerative disc disease of the lumbar spine, the evidence of record includes a July 2011 VA examination report in which the examiner opined that the Veteran's currently diagnosed degenerative disc disease was not likely the result of his service connected bilateral knee condition.  The examiner reasoned that medically it is impossible to relate the two conditions; although abnormal carriage can cause low back conditions, the Veteran currently walks without a limp or signs of abnormal carriage.  The Board, however, finds the July 2011 VA examiner opinion inadequate upon which to decide the service connection claim, as the examiner did not address direct service connection or aggravation.  Therefore, an addendum opinion should be provided on remand.

The evidence of record otherwise includes a December 2014 private medical opinion from Dr. Dwayne O. Williams (Dr. Williams), in which Dr. Williams opined that it was more likely than not that the injury to the Veteran's back came from the accident in 1972.  However, the Board also finds this opinion inadequate upon which to decide the service connection claim, as Dr. Williams did not provide a rationale in support of his opinion.   

Turning to the claims for service connection for a left hip condition and service connection for a right hip condition, the evidence of record includes post-service VA treatment records which confirm a diagnosis of degenerative joint disease, bilateral hips.  The evidence of record also includes a December 2014 private medical opinion from Dr. Williams finding that it was more likely than not that the injury to the Veteran's hips came from the accident in 1972.  The Board again finds Dr. Williams's opinion inadequate upon which to decide the service connection claims, as he did not provide an adequate rationale to support his opinion.  However, because there is competent evidence of a bilateral hip disability that may be associated with an in-service event, injury, or disease, the Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded an initial VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). (VA must provide an examination when there is competent evidence of a disability, or persistent or recurrent symptoms of a disability, that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.)

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Return the file to the July 2011 VA examiner for an addendum opinion.  If that examiner is unavailable, the opinion should be provided by another examiner.  If an examination is deemed necessary to answer the questions presented, one should be scheduled.  The claims file, and a copy of the remand, must be reviewed by the examiner. Following review of the file, and the remand, the examiner is to address the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed degenerative disc disease of the lumbar spine had its onset during active service or within one year of the Veteran's separation from active service in May 1974, or is otherwise related to service? The examiner is asked to specifically discuss the Veteran's contention that he injured his back when a hydraulic oil drum rolled over him in service and his contention that his back pain has continued to worsen/become progressively worse since service. The examiner is also asked to discuss Dr. Williams's opinion.    The examiner should note that the hydraulic oil drum incident is documented in the Veteran's STRs.  

(b) Is it at least as likely as not that the diagnosed degenerative disc disease of the lumbar spine was caused or aggravated by the Veteran's service-connected right and/or left knee disabilities?  The examiner is asked to address both causation and aggravation.

(c) If the examiner finds that the degenerative disc disease of the lumbar spine has been permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected right and/or left knee disabilities, the examiner should attempt to quantify the degree of aggravation beyond the baseline level that is attributed to the service-connected disability/disabilities.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's left hip and right hip conditions.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed left hip and/or right hip conditions had their onset during active service or within one year of the Veteran's separation from active service in May 1974, or is otherwise related to service?  The examiner is asked to specifically discuss the Veteran's contention that he injured his hips when a hydraulic oil drum rolled over him in service.  The examiner is also asked to discuss Dr. Williams's opinion.  The examiner should note that the hydraulic oil drum incident is documented in the Veteran's STRs.

(b) Is it at least as likely as not that the diagnosed left hip and/or right hip conditions were caused or aggravated by the Veteran's service-connected right knee and/or left knee disabilities?  The examiner is asked to address both causation and aggravation.

(c) If the examiner finds that the left hip condition and/or the right hip condition has been permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected right and/or left knee disabilities, the examiner should attempt to quantify the degree of aggravation beyond the baseline level that is attributed to the service-connected disability/disabilities.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




